Citation Nr: 0708599	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  95-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of a left radial nerve injury.  

2.  Entitlement to an initial compensable disability rating 
for residuals of a right radial nerve injury.  

3.  Entitlement to an initial disability rating in excess of 
20 percent for a thoracic spine injury.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for a laceration of the scalp.  

5.  Entitlement to an initial compensable disability rating 
for residuals of a sternum injury.  

6.  Entitlement to increased ratings for residuals of a left 
shoulder rotator cuff tear, initially rated as noncompensable 
and rated as 10 percent disabling from September 2, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
February 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the initial May 1995 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The veteran now 
resides within the geographical jurisdiction of the Atlanta, 
Georgia RO.  

In February 2005, the Board remanded the case for additional 
records and examination of the veteran.  Despite a well 
documented search, additional records were not found.  The 
veteran was examined and the necessary medical opinions 
rendered.  It appears that all possible development requested 
by the Board in February 2005 has been completed, so the 
Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The service-connected residuals of a left radial nerve 
injury do not result in more than moderate impairment.  

2.  The service-connected residuals of a right radial nerve 
injury are mild and no more than mild.   

3.  The service-connected thoracic spine injury residuals are 
manifested by compression deformities of two vertebral bodies 
with mild wedging, mild degenerative spondylosis of the 
thoracic spine, and a limitation of forward flexion to 50 
degrees on repetition.  There is no ankylosis.  

4.  The service-connected laceration of the scalp is 
manifested by 51/2 inch (24.0 centimeter) curved scar from the 
center of the head, all the way to the right ear.  The scar 
is superficial, flat, smooth and nontender.  It is scaly and 
red with some permanent hair loss and alopecia in the scarred 
area.  It does not produce more than moderate disfigurement.  

5.  The service-connected residuals of a sternum injury are 
manifested by a moderate amount of tenderness over the 
sternum area, with significant guarding of the sternum on 
palpation.  The chest X-rays shows no significant bony 
abnormality and examination shows no bony protuberance, 
malunion or loose union of the bones, affect on breathing, or 
other manifestations.  

6.  As of February 2, 1995, the service-connected residuals 
of a left shoulder rotator cuff tear have been manifested by 
a limitation of motion which does not approximate a 
limitation to shoulder level.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for residuals of a left radial nerve injury 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 8514 
(2006).  

2.  The criteria for a 20 percent rating, and no more, for 
residuals of a right radial nerve injury have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 3.102, 4.7 and Code 8514 (2006).  

3.  The criteria for an initial disability rating in excess 
of 20 percent for a thoracic spine injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Codes 5285, 5291 (2003) (in 
effect prior to September 26, 2003), 5003, 5010, 5235, 5237 
(2006).  

4.  The criteria for an initial disability rating in excess 
of 10 percent for a laceration of the scalp have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Codes 7800, 7804 (2002, 
2006).  

5.  The criteria for an initial compensable disability rating 
for residuals of a sternum injury have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7, 4.20, 4.31 and Code 5297 (2006).  

6.  The criteria for a 10 percent rating for residuals of a 
left shoulder rotator cuff injury were met as of February 2, 
1995.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.20, 4.59 and Code 5003 
(2006).  

7.  The criteria for a rating in excess of 10 percent for 
residuals of a left shoulder rotator cuff injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.59 and 
Code 5003 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in June 2003 and April 2005, the 
agency of original jurisdiction (AOJ) satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for increased ratings; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
April 2005 letter instructed the veteran to submit any 
evidence in her possession that pertained to her claims.  
Although this notice was delivered after the initial denial 
of the claims, the AOJ subsequently readjudicated each based 
on all the evidence in September 2006, without taint from 
prior adjudications.  Thus, the veteran was not precluded 
from participating effectively in the processing of her 
claims and the late notice did not affect the essential 
fairness of the decision. 

The veteran was not informed as to ratings and effective 
dates in accordance with the order of the United States Court 
of Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, she was 
not prejudiced as she had actual knowledge of her ability to 
appeal for higher ratings.  She was not prejudiced as to 
effective dates, because all ratings discussed herein are 
effective at the earliest date allowed by law, the day after 
she completed her active service.  

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with her claims, and all 
required medical opinions have been sought.



Evaluation

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Since this case involves initial ratings, effective following 
the veteran's release from service in February 1995, the 
Board has considered the issues raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  

Radial Nerve Injuries

Incomplete paralysis of the musculospiral or radial nerve of 
either extremity will be rated as 20 percent disabling where 
mild.  A moderate incomplete paralysis will be rated as 20 
percent disabling in the minor extremity and as 30 percent 
disabling in the major extremity.  A severe incomplete 
paralysis will be rated as 40 percent disabling in the minor 
extremity and as 50 percent disabling in the major extremity.  
A complete paralysis will be rated as 60 percent disabling in 
the minor extremity and as 70 percent disabling in the major 
extremity.  Complete paralysis is manifested by drop of hand 
and fingers, wrist and fingers perpetually flexed, the thumb 
adducted falling within the line of the outer border of the 
index finger; can not extend hand at wrist, extend proximal 
phalanges of fingers, extend thumb, or make lateral movement 
of wrist; supination of hand, extension and flexion of elbow 
weakened, the loss of synergic motion of extensors impairs 
the hand grip seriously; total paralysis of the triceps 
occurs only as the greatest rarity.  Note: Lesions involving 
only "dissociation of extensor communis digitorum" and 
"paralysis below the extensor communis digitorum," will not 
exceed the moderate rating under code 8514.  38 C.F.R. 
§ 4.124a, Code 8514 (2006).  Neuritis and neuralgia will be 
rated on the same basis.  38 C.F.R. Part 4, Codes 8614, 8714 
(2006).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).  

The left radial nerve injury has been rated as 20 percent 
disabling and the right radial nerve injury has been rated as 
noncompensable.  This means that the RO has evaluated the 
left radial nerve injury as moderate and the right radial 
nerve injury as less than mild.  

Discussion of Evidence

On VA examination in March 1995, the veteran recounted 
injuries she sustained during service, when the truck she was 
in rolled over.  She acknowledged being right handed.  She 
reported numbness and tingling in both hands and arms.  
Examination disclosed 2+ reflexes at the biceps.  Sensory 
examination showed that both hands, thumb, and first finger 
part way up the radial side of the forearm, half way, had 
decreased sensation, the left worse than the right.  Motor 
testing showed fairly good strength throughout.  There was no 
pronator drift.  The grip strength was good.  Cranial nerves 
were intact.  The diagnosis was history of fractured 
vertebrae with some decreased sensation in both hands and 
forearms.  

At her March 1996 RO hearing, the veteran testified that her 
left arm was pretty much useless and painful much of the 
time.  She described pins-and-needles tingling in her arms 
with numbness in her fingers.  In addition to other problems, 
she reported difficulty holding things.  

During the March 1997 VA examination, the veteran reported 
trouble dorsiflexing the left wrist.  Examination revealed 
grip to be excellent in the right hand but only fair in the 
left hand.  Dorsiflexion of the left wrist was slightly 
limited at 4+/5+, as compared to 5+/5+ on the right.  She 
described slight hypalgesia in the dorsal fingers of the left 
hand.  The pertinent diagnosis was weakness in dorsiflexion 
of the left wrist and hypalgesia of the dorsal fingers 
consistent with a left radial nerve injury.  There was no 
right radial nerve diagnosis.  

A VA peripheral nerve examination was done in August 2001.  
The claims file was reviewed prior to the examination.  The 
veteran gave a history of numbness and tingling in the right 
hand since 1993.  She also had some intermittent tingling in 
her left hand.  She reported decreased strength in both hands 
and a loss of feeling in her finger tips.  There were 
episodes when her hands went numb.  On examination, no 
sensory or motor deficits were noted.  There was some 
decrease in grip strength on the right.  Reflexes were within 
normal limits.  There was no paralysis, neuritis, or 
neuralgia.  There was a good passive and active range of 
motion.  Electromyogram and nerve conduction studies revealed 
bilateral carpal tunnel syndrome, right ulnar sensory 
neuropathy, and left radial nerve neuropathy.  The diagnosis 
was right radial nerve palsy, right ulnar sensory neuropathy, 
left radial nerve neuropathy, bilateral carpal tunnel 
syndrome, minimal to moderate functional impairment of the 
hands, bilaterally.  

The veteran was again examined in September 2005.  The claims 
file was reviewed.  The veteran reported bilateral numbness 
and tingling in her hands, the left worse than the right.  
She told of increased weakness in her upper extremities.  She 
stated that sometimes things such as mixing cake batter were 
difficult for her.  It seemed to be getting extremely worse.  
She sometimes dropped objects.  She had begun to have 
difficulty typing.  Typing made her arms tired and weak.  The 
numbness was so bad she felt as if she were wearing gloves on 
her hands.  Her fine motor skills were becoming worse.  Her 
hand writing was increasingly more sloppy and loose.  On 
examination, there was no muscle wasting or atrophy.  She did 
have normal strength.  Left upper extremity sensation was 
decreased.  There was increased numbness in the left upper 
arm.  She had decreased sensation with manipulation of the 
left elbow.  She reported a radiating sensation down her left 
elbow, with manipulation of the elbow.  Upper extremity 
strength was 3/5 on the left and 5/5 on the right.  She had 
normal coordination.  The examiner noted that the veteran had 
a weak grip on the left hand, but normal dexterity.  Nerve 
conduction studies were conducted on median and ulnar nerves, 
bilaterally.  Motor unit action potentials were within normal 
limits, as were sensory action potentials.  No denervation 
potentials were noted.  The impression was a normal study 
with no evidence of peripheral nerve entrapment.  The 
diagnosis was paresthesia of the upper extremities with 
normal nerve studies.  

Conclusion

Looking first to the left upper extremity, the current 20 
percent rating is appropriate for a moderate disability.  
Here, the veteran's descriptions of her left upper extremity 
symptoms and the objective findings of the medical 
professionals do not describe more than a moderate 
disability.  For a severe impairment, there should be 
objective evidence of organic changes, such as muscle wasting 
or atrophy or some of the manifestations of complete 
paralysis.  Cf. 38 C.F.R. §§ 4.123, 4.124 (2006).  However, 
repeated examination and testing has not disclosed such 
organic changes.  The medical reports provide a preponderance 
of evidence which establishes that the left upper extremity 
does not approximate the criteria for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Considering whether staged ratings 
should be assigned, the Board finds that the evidence shows 
that the criteria for a rating in excess of 20 percent have 
not been met at any time since the veteran completed her 
active service.  

Turning to the right side, it does not appear that the right 
upper extremity was addressed in the March 1997 VA 
examination.  At any rate, that examination does not rule out 
impairment of the right radial nerve.  On the September 2005 
VA examination, the veteran reported bilateral numbness and 
tingling in her both hands, as well as weakness in both upper 
extremities.  However, there were no objective right upper 
extremity findings.  

On other examinations, there were findings by the examiners.  
On the March 1995 VA examination, shortly after service, the 
veteran reported numbness and tingling in both hands and 
arms.  Sensory examination showed that both hands, thumb and 
first finger part way up the radial side of the forearm, half 
way, had decreased sensation, the left worse than the right.  
The diagnosis was history of fractured vertebrae with some 
decreased sensation in both hands and forearms.  While the 
findings are only sensory, they are more than nothing.  They 
do fall within the mild category and warrant a 20 percent 
rating.  

On the VA peripheral nerve examination of August 2001, the 
veteran gave a history of numbness and tingling in the right 
hand, decreased strength in both hands, loss of feeling in 
her finger tips, and episodes when her hands went numb.  On 
examination, there were numerous normal findings on the right 
side, but there was also some decrease in grip strength on 
the right.  Electromyogram and nerve conduction studies 
revealed bilateral carpal tunnel syndrome and right ulnar 
sensory neuropathy.  The examiner felt that the findings 
warranted right sided diagnoses including right radial nerve 
palsy, right ulnar sensory neuropathy, bilateral carpal 
tunnel syndrome, and minimal to moderate functional 
impairment of the hands, bilaterally.  

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the service-connected right radial nerve injury 
residuals approximate a mild disability and meet the criteria 
for a 20 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.7.  There is no evidence which would suggest a 
moderate disability warranting a higher rating.  Considering 
the factors discussed in Fenderson, staged ratings are not 
appropriate as mild impairment was demonstrated shortly after 
service and the evidence does not show that the impairment 
has ever been more than mild.  

Thoracic Spine Injury 

The service medical records contain a July 1994 report 
showing that the veteran was injured in a roll-over motor 
vehicle accident and sustained compression fractures at T7 
and T8, with a C6 lamina fracture.  

On her March 1995 VA examination, the veteran reported that 
she had been injured when the truck she was in rolled over.  
She reportedly broke the C6, T7 and T8 vertebrae.  
Examination disclosed slight tenderness to percussion of the 
upper thoracic spine.  No gross abnormalities were noted.  

A March 1997 X-ray study was read as showing a slight 
compression of several mid-thoracic vertebrae, probably T7 
and T8.  There were mild degenerative changes in the mid and 
lower thoracic regions.  The impression was slight 
compression of several mid-thoracic vertebrae and mild 
degenerative disease of the thoracic spine.  

The report of the March 1997 VA examination shows the veteran 
complained of minor discomfort in the mid-back area.  The 
thoracic contour was normal.  The diagnoses included thoracic 
7 and 8 compression with C6 injury, pain on range of 
movement.  

The August 2005 VA X-rays disclosed a mild wedging deformity 
of the T8 and T9 vertebral bodies, associated with 
corresponding anterior vertebral spurring consistent with old 
injury and mild degenerative spondylosis.  The diagnosis was 
minor abnormality.  

The report of the September 2005 VA examination shows the 
veteran reported constant achy mid back pain, with flare-ups 
of sharp pain once or twice a month.  She was unable to sit 
at her desk at the computer for prolonged periods of time 
when she had increased back pain.  Inspection revealed no 
postural abnormalities or fixed deformities.  There was a 
moderate amount of paraspinal tenderness over the thoracic 
region and she was extremely guarded in that area.  She had 
increased thoracic pain with elevation of her arms overhead.  
Forward flexion was to 60 degrees, with moderate limitation 
due to pain.  Extension was to 20 degrees, with moderate 
limitation due to pain.  Lateral flexion to the right and 
left was to 20 degrees, with moderate limitation due to pain.  
Rotation to the right and left was to 20 degrees, with 
moderate limitation due to pain.  She had increased guarding, 
muscle fatigue, and weakness of the spine, as well as 
increased facial grimacing, as a result of repetitions.  She 
had an additional 10 degree loss of range of motion, 
particularly forward flexion, as a result of spine 
repetitions.  Diagnoses were mild wedging deformity of T8 and 
T9 vertebral bodies, associated with corresponding anterior 
vertebral spurring, consistent with and old injury and mild 
degenerative spondylosis of the thoracic spine; and chronic 
lumbar strain.   

Application of Rating Criteria

The maximum rating assignable for limitation of motion due to 
arthritic changes is 10 percent.  38 C.F.R. Part 4, Code 
5003, 5010 (2006).  Higher ratings may be assigned under the 
criteria for rating the specific joint involved.  Looking to 
the criteria for rating the thoracic spine, prior to 
September 26, 2003, a limitation of dorsal or thoracic spine 
motion was rated as noncompensable where slight, 10 percent 
disabling where moderate, and 10 percent disabling where 
severe.  38 C.F.R. Part 4, Code 5291 (2003).  An additional 
10 percent rating could be added for demonstrable deformity 
of the vertebral body.  38 C.F.R. Part 4, Code 5285 (2003).  
Thus, prior to September 26, 2003, a 20 percent rating was 
the maximum schedular rating for a disability of the thoracic 
spine.  Consequently, the Board concludes that prior to 
September 26, 2003, there was no basis in the rating code for 
a rating in excess of 20 percent.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective September 26, 2003, (for diagnostic codes 5235 to 
5243 unless 5243 is evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes) the general rating formula for diseases and 
injuries of the spine will be as follows, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
will be rated as 30 percent disabling;
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height will be rated as 10 percent disabling.  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  

Note (4): Round each range of motion measurement to the 
nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Codes 5235-5243 (2006).  

It should be noted that this new rating criteria no longer 
provides an additional 10 percent rating for demonstrable 
deformity of a vertebral body.  Rather, a vertebral body 
fracture with loss of 50 percent or more of the height 
provides an alternative basis for a 10 percent rating.  Under 
the current rating criteria, the current 20 percent rating 
would be appropriate if forward flexion of the thoracolumbar 
spine was greater than 30 degrees but not greater than 60 
degrees.  On the most recent examination the range of forward 
flexion was to 60 degrees, with an additional 10 degrees lost 
to repetitious flexion.  See 38 C.F.R. §§ 4.40, 4.45, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  That puts the 
veteran's range of motion well within the range for a 20 
percent rating.  It does not approximate the limitation to 30 
degrees or less required for the next higher rating.  
Additionally, there is no evidence of ankylosis which would 
warrant a higher rating.  

While the veteran may feel that her service-connected back 
disorder is so severe that it warrants a higher rating, the 
findings of the trained medical personnel provide 
significantly more probative evidence as to whether the 
disability approximates the criteria for a higher rating.  On 
this issue, the medical findings demonstrate by a 
preponderance of evidence that the veteran's thoracic spine 
disorder meets, but does not exceed both old and new criteria 
for a 20 percent evaluation.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  Considering the 
factors discussed in Fenderson, staged ratings are not 
appropriate as the evidence does not show that the impairment 
has ever exceeded either old or new criteria for a 20 percent 
rating.  

Laceration of the Scalp

Criteria

The May 1995 rating decision granted service connection for a 
laceration of the scalp and rated the disability as 
noncompensable.  A June 2004 rating decision granted a 10 
percent evaluation effective the day after the veteran left 
service, in February 1995.  This grant was under diagnostic 
code 7804.  Prior to August 30, 2002, diagnostic code 7804 
provided a 10 percent rating for a superficial scar which was 
tender and painful on objective demonstration.  Effective 
August 30, 2002, the rating criteria became more specific and 
required that the superficial scar be painful on examination 
for the 10 percent rating.  Ten percent is the maximum rating 
available under this rating code.  38 C.F.R. Part 4, Code 
7804 (2002).  

Higher ratings can be assigned for disfiguring scars of the 
head, face or neck.  Ratings under these criteria would be an 
alternative way to rate the scars and not an additional 
rating.  38 C.F.R. § 4.14.  Prior to August 30, 2002, a 10 
percent rating was assigned where there was moderate 
disfigurement.  The next higher rating, 30 percent, was 
assigned for severe disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 50 percent rating could be assigned if there 
was a complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. Part 4, Code 7800 (2002).  

Effective August 30, 2002, the following criteria apply:  
Disfigurement of the head, face, or neck: with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement will be rated as 80 percent disabling.  With 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement the disability will be rated 
at 50 percent.  With visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement the disability will be rated at 10 percent.  
Note (1):The 8 characteristics of disfigurement, for purposes 
of evaluation under § 4.118, are:
Scar 5 or more inches (13 or more cm.) in length.
Scar at least one-quarter inch (0.6 cm.) wide at widest part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.
Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.).
Skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 
        six square inches (39 sq. cm.).  
Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.).
Skin indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).
38 C.F.R. § 4.118, Code 7800 (2006).  



Discussion of Evidence

The March 1995 VA examination described the scar as going 
from the right mid-parietal region across the apex of the 
skull and into the left parietal region.  It was well healed 
and slightly sensitive.  

On the March 1997 VA examination, it was described as a 
broken scar, measuring, overall approximately 51/2 inches , 
beginning in the bregmofrontal area and extending into the 
right parietal area.  It was tender to the touch.  
Unretouched color photos show the scar to be within the 
veteran's hairline.  

During the September 2005 VA examination, the scar was 
described as a 24.0 centimeter curved scar from the center of 
the head, all the way to the right ear.  The scar was 
superficial, scaly and red.  There was some flaking in the 
scalp area.  While there was permanent hair loss in the 
scarred area, the hair had to be manipulated to see it.  The 
scar was nontender to touch.  It covered less than 1 percent 
of the exposed area affected and less than 1 percent of the 
total body affected.  It was flat and smooth.  Some permanent 
alopecia was noted.  

Conclusion

Looking to the criteria in effect prior to August 30, 2002, 
the unretouched color photographs establish that there is no 
more than moderate disfigurement, ratable at 10 percent.  
Because the scars do not approximate severe disfigurement and 
do not produce marked or unsightly deformity of eyelids, 
lips, or auricles, the scaring does not approximate the 
requirements for the next higher rating, 30 percent.  It 
certainly does not produce the repugnant deformity indicative 
of a 50 percent evaluation.  38 C.F.R. Part 4, Code 7800 
(2002).  

Looking to the criteria effective August 30, 2002, the 
photographs and examination reports sufficiently address the 
8 characteristics of disfigurement.  The scar does not have 
most of the characteristics of disfigurement.  The examiners 
have not reported and the photographs do not show the scar to 
be at least one-quarter inch (0.6 cm.) wide at widest part.  
On the recent examination, the scar was flat and smooth; the 
surface contour of scar was not elevated or depressed on 
palpation.  There is no evidence that the scar is adherent to 
underlying tissue.  The hypo-or hyper-pigmented area does not 
exceed six square inches (39 sq. cm.).  While there is some 
scaling, the abnormal skin texture (irregular, atrophic, 
shiny, scaly, etc.) does not exceed an area of six square 
inches (39 sq. cm.).  Underlying soft tissue is not missing 
in an area exceeding six square inches (39 sq. cm.).  The 
skin is not indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  Actually, only one 
characteristic is met, the scar is more than 5 inches in 
length.  This supports a rating of 10 percent and does not 
approximate the criteria for a higher rating.  

While the veteran may feel that the scar warrants a higher 
evaluation, the objective findings of the trained medical 
personnel are substantially more probative.  Here, the 
photographs and examinations reports form a preponderance of 
evidence which demonstrates that the veteran's head scar does 
not approximate any applicable criteria, old or new, for a 
rating in excess of 10 percent.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  Considering the 
factors discussed in Fenderson, staged ratings are not 
appropriate as the evidence does not show that the impairment 
has ever exceeded any criteria for a 10 percent rating.  

Residuals of a Sternum Injury

Service medical records show the veteran was injured when her 
truck rolled over in April 1993.  X-ray studies at that time 
showed the posterior dislocation of the sterni manubrium, or 
upper portion of the sternum.  

On the March 1995 VA examination, it was reported that she 
fractured her sternum.  However, the chest X-ray was normal.  
Examination resulted in a diagnosis of history of sternum 
injury without objective evidence of residuals at this time.  

The veteran had chest X-rays in March 1997 and the impression 
was that a sternal fracture could not be assessed from the 
films.  It was noted that the sternum was not grossly 
depressed.  Examination of the anterior chest showed no 
deformity in the sternal area, but pressure over the sternal 
angle was discomforting.  

The September 2005 VA chest X-rays showed no significant bony 
abnormality.  Inspection of the bones of the sternum showed 
no bony protuberance, malunion or loose union of the bones.  
The veteran had a moderate amount of tenderness over the 
sternum area, with significant guarding of the sternum on 
palpation.  Her breathing was not affected.  There was no 
bruising or bone infection.  The diagnosis was contusion of 
the sternum, with minimal residuals.  

Application of the Rating Criteria

There are no specific criteria for rating injuries of the 
sternum.  When an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2006).  The RO has 
rated the disability as analogous to an injury of the ribs, 
since they are in the same area.  The Board does not find any 
other rating criteria which would be more closely analogous.  
This rating code requires a resection for a compensable 
rating.  38 C.F.R. § 4.71a, Code 5297 (2006).  A resection is 
the excision of all or part of an organ or structure.  
Dorland's Illustrated Medical Dictionary, 1446 (28th ed., 
1994).  In this case, there is no evidence that any of the 
sternum has been lost.  On the recent examination, it was 
noted that the veteran did not have the malunion or nonunion, 
which sometimes accompanies bone loss.  Thus, the medical 
findings show that the disability does not approximate the 
criteria for a compensable rating and a noncompensable rating 
must be assigned.  38 C.F.R. §§ 4.7, 4.31 (2006).  The 
medical reports provide a preponderance of evidence on this 
issue and show that the disability does not meet any 
applicable criteria for a compensable rating.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  Considering the factors discussed in Fenderson, 
staged ratings are not appropriate as the evidence does not 
show that the impairment has ever approximated the criteria 
for a compensable rating.  

Left Shoulder Rotator Cuff Tear

The service medical records show that following her April 
1993 accident, X-rays of the left shoulder were unremarkable 
and it was felt that she had tendonitis of the left shoulder 
rotator cuff.  Physical therapy resulted in increased 
mobility of the left shoulder.  There continued to be 
occasional mild left shoulder pain.  On evaluation at a 
service department orthopedic clinic, in April 1994, the left 
shoulder had a full range of motion, except for a decreased 
internal rotation.  The rotator cuff strength was 4/5 on the 
left with external rotation and internal rotation.  There was 
mild impingement and positive apprehension on the left.  
There was a 1+ anterior drawer sign on the left and right.  
There was a negative posterior drawer and negative sulcus on 
the left shoulder.  There was no atrophy.  The diagnosis was 
left shoulder rotator cuff injury.  

On VA examination, in March 1995, the veteran reported her 
left rotator cuff injury, as well as intermittent numbness in 
her hands and arms.  Lateral elevation of her shoulder went 
from 90 to 150 degrees and forward elevation went from 90 to 
160 degrees.  Internal and external rotation appeared to be 
within normal limits.  The diagnosis was residuals of left 
rotator cuff injury to left shoulder.  

On the March 1997 VA examination, an X-ray of the shoulder 
disclosed a small sclerotic density in the region of the neck 
of the humerus, which was likely a bone island.  No other 
significant bony abnormality or abnormal soft tissue 
calcification was identified.  

On physical examination in March 1997, the veteran complained 
of sensitivity in the left shoulder, with full abduction.  
Inspection showed the left shoulder had no droop, deformity 
or scar.  Circumduction of the left humeral head in the 
glenoid process produced no sense of joint discongruity or 
crepitus.  Forward flexion went to 180 degrees.  Abduction 
was only to 170 degrees, at which time pain was encountered, 
at the end of 10 degrees full abduction.  She could nicely 
externally and internally rotate to 90 degrees each way.  The 
diagnosis was left rotator cuff tear with discomforted full 
abduction.  

The report of the September 2005 VA examination shows the 
veteran reported limited mobility in her left shoulder, with 
pain on forced mobility, repetitive use, or heavy lifting.  
Medication did not completely relieve pain.  She reported 
flare-ups of sharp shooting pain and soreness with overuse, 
about once or twice a month, lasting several hours.  
Examination of the shoulder did not show muscle wasting or 
atrophy.  Strength was 3/5 on the left, as compared to normal 
on the right.  She was extremely guarded in her shoulders.  
Forward flexion and abduction of the left shoulder each went 
from 0 to 160 degrees with moderate limitation due to pain.  
External and internal rotation of the left shoulder each went 
from 0 to 80 degrees with moderate limitation due to pain.  
She had increased weakness, facial grimacing and 
incoordination of the left extremity as a result of 
repetitive motion.  The examiner expressed the opinion that 
the veteran had an additional 10 degrees loss in her ranges 
of motion of the left shoulder as a result of repetition.  
The X-rays of the left shoulder revealed no significant 
osseous, articular, or soft tissue abnormality.  The 
diagnosis was left shoulder strain.  

Application of Rating Criteria

The Board has considered the various criteria for rating a 
shoulder disability.  The X-rays and range of motion studies 
show that there is no ankylosis or bony fixation ratable 
under 38 C.F.R. Part 4, Code 5200 (2006).  38 C.F.R. Part 4, 
Code 5201 (2006) provides a 20 percent rating where arm 
motion is limited to shoulder level or 90 degrees, but the 
examinations show that the veteran's range of motion does not 
approximate this restriction, because it goes well beyond 
that level to 160 degrees, or 150 degrees, counting the 
effects of repetitive use.  The examinations and X-rays show 
that there is no impairment of the humerus or recurrent 
dislocation ratable under 38 C.F.R. Part 4, Code 5202 (2006).  
Neither is there impairment of the clavicle or scapula, 
ratable under 38 C.F.R. Part 4, Code 5203 (2006).  

Nevertheless, Section 4.59 provides that with any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely 
related to affected joints.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2006).  

In this case, there has always been a limitation of left 
shoulder motion.  While it has never approximated the 
restriction required for a 20 percent rating under Code 5202, 
it is analogous to the limitation of motion for which Section 
4.59 and diagnostic code 5003 provide a 10 percent rating.  
This is further supported by the sclerotic changes noted in 
the 1997 X-rays.  Consequently, the Board agrees with the RO 
that a rating of 10 percent and no more is warranted.  
38 C.F.R. Part 4, Code 5203 (2006).  

However, the RO assigned the 10 percent rating from the date 
of the recent examination in September 2005.  That 
examination showed forward flexion and abduction of the left 
shoulder each went from 0 to 160 degrees with moderate 
limitation due to pain and an additional 10 degrees loss in 
her ranges of motion of the left shoulder as a result of 
repetition.  This is not significantly different from the 
March 1995 finding that lateral elevation or abduction of her 
shoulder went to 150 degrees and forward elevation or forward 
flexion went to 160 degrees.  Thus, the Board finds that the 
veteran has demonstrated a compensable restriction of motion 
since she left service.  While the Board must deny a rating 
in excess of 10 percent for the left shoulder, it can grant 
that 10 percent evaluation effective the day after the 
veteran completed her active service, February 2, 1995.   

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see supplemental statement of the case dated in 
September 2006), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2006).  
In this regard, the Board finds that there has been no 
showing by the veteran that this service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating in excess of 20 percent for 
residuals of a left radial nerve injury is denied.  

An initial 20 percent disability rating for residuals of a 
right radial nerve injury is granted, subject to the laws and 
regulations governing the payment of monetary awards.  

An initial disability rating in excess of 20 percent for a 
thoracic spine injury is denied.  

An initial disability rating in excess of 10 percent for a 
laceration of the scalp is denied.  

An initial compensable disability rating for residuals of a 
sternum injury is denied.  

A rating in excess of 10 percent for residuals of a left 
shoulder rotator cuff injury is denied.  

A 10 percent rating residuals of a left shoulder rotator cuff 
tear is granted effective February 2, 1995, subject to the 
laws and regulations governing the payment of monetary 
awards.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


